Final decree was entered in this case on August 29, 1928. The sale was confirmed on October 9, 1928, and the order of confirmation was recorded on October 13th, 1928, and on the 24th day of October, 1928, an order was made vacating the order of October 9th which order again confirmed the sale above referred to upon the report of the Special Master.
The defendants R. H. Hemphill, Realty Bond  Share Company, a corporation, and San Sebastian Development Corporation, a corporation, entered their notice of appeal on April 8th, 1929, from the final decree and from the order confirming the sale dated October 9th, 1928, and recorded October 13th, 1928, and from the further order of confirmation entered on the 24th day of October, 1928. The six months within which appeal could be taken from the final decree had expired prior to the *Page 1089 
entry of the appeal. The appeal from the order dated October 9th, 1928, and recorded October 13th, 1928, could be of no force and effect because that order was vacated by the order entered on October 24, 1928. Therefore, the only matter to be considered is whether or not there is any merit in the appeal from the order of October 24th, 1928. The decree of confirmation and for a deficiency against the appellants dated October 24th, 1928, is in harmony with the terms of final decree which had become absolute when the notice of appeal herein was entered. The record discloses no reversible error.
Upon examination of that decree, we find that the interests of Charles Abersbach and Theodore Ebersbach are not affected by this decree as the final decree divested each of them of all interest in the subject-matter of the suit and they are, therefore, not necessary parties to this appeal.
The order appealed from should be affirmed and it is so ordered.
Affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.